DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-25 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-25 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 07/268/2021 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “flexible” renders the claims 8-11 and 21-25 indefinite because the term “flexibility” is a relative term. Since, anything would flex if enough pressure is applied, one would not know at what level of flexibility the infringement would occur.

Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Huang (U.S. Pat. Pub. No. 20170220204 A1).
	Regarding claim 1, Huang teaches a repositionable frame system comprising:
a repositionable wall mount (Huang; 23) configured for being repositionably secured to a support surface [intended use], the repositionable wall mount including a first magnetic element (Huang; 211); and
(Huang; 22 or 3) having a rear face that includes a second magnetic element (Huang; 221) that is magnetically attracted to the first magnetic element resulting in a magnetic coupling between the frame and the repositionable wall mount.
Regarding claim 21, Huang teaches a repositionable frame system comprising:
a first part (Huang; 23) that is configured for being repositionably secured to a support surface, the first part being flexible and including a first magnetic element (Huang; 211) defining a first face of the first part and a repositionable adhesive (Huang; 0035) that is temporarily covered by a release layer that defines a second face of the first part prior to mounting to the support surface; and
 	a second part (Huang; 22 or 3) that includes a frame having a rear face that includes a second magnetic element (Huang; 221) that is magnetically attracted to the first magnetic element resulting in a magnetic coupling between the frame and the repositionable first part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pat. Pub. No. 20170220204 A1).
	Regarding claim 2, Huang teaches the repositionable wall mount includes a carrier layer (Huang; 212) having a first face and an opposite second face, the first face being coated with a repositionable adhesive [Huang; 0035] for contacting the support surface. 	However, Huang is silent to disclose the second face being coated with a permanent adhesive that is permanently bonded to the first magnetic element. The Examiner takes the official notice that coating of permanent adhesive to connect two object to one another is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Huang having the second face coated with the permanent adhesive. The motivation would have been to permanently attach the face to the frame. Furthermore, it should be noted that making known invention integral or separable is considered within the level of an ordinary skill in the art see e.g. MPEP 2144.04. Therefore, it would have been obvious to modify Huang as specified in claim 2.
Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pat. Pub. No. 20170220204 A1) in view of Lautzenhiser (U.S. Pat. Pub. No. 20190390466 A1).
Regarding claim 8, Huang teaches the second magnetic element. However, Huang is silent to disclose the magnet being a flexible magnet.
Lautzenhiser teaches the flexible magnet [Lautzenhiser; 0119].


Regarding claim 9, Huang as modified teaches the flexible magnet is produced by a ferrite magnet material mixed with a flexible rubber binder which is then extruded or calendared to form the flexible magnet [Lautzenhiser; 0119].
Regarding claim 10, Huang as modified teaches the flexible magnet is attached to the rear face with a permanent adhesive (Lautzenhiser; 0119).
Regarding claim 11, Huang as modified teaches the rear face has a recessed portion (Huang; 224) in which the flexible magnet is placed.
Regarding claim 14, Huang as modified teaches the first magnetic element comprises a permanent magnet and the second magnetic element comprises ferrous material [Lautzenhiser; 0119].
Regarding claim 15 and 16, Huang as modified teaches the frame includes a rear backing plate (Huang; plate of 22) that is formed of plastic and includes a molded recessed (Huang; 224) portion in which the first magnetic element sits/permanently bonded. However, Huang is silent to disclose the material of the backing plate. The .
Allowable Subject Matter
Claims 17-25 are allowed.
Claims 3-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631